UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6936


XAVIER MILTON EARQUHART,

                    Petitioner - Appellant,

             v.

UNITED STATES MARSHALS FOR THE EASTERN DISTRICT OF NORTH
CAROLINA; PIEDMONT REGIONAL JAIL,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00620-LO-IDD)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xavier Milton Earquhart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xavier Milton Earquhart, a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his

convictions by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his convictions in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Earquhart v. United States Marshals for the E.

Dist. of N.C., No. 1:20-cv-00620-LO-IDD (E.D. Va. June 11, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2